     Case 3:20-cv-00426-JLS-DEB Document 11 Filed 04/28/21 PageID.66 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRENNAN R. MACLEAN,                                Case No.: 20-CV-426 JLS (AGS)
12                                     Plaintiff,
                                                        ORDER DISMISSING CASE
13   v.
14   COLLECTION BUREAU OF
     AMERICA, LTD.,
15
                                     Defendant.
16
17
18         On December 11, 2020, the Court dismissed Plaintiff Brennan R. Maclean’s
19   Complaint without prejudice for failure to state a claim upon which relief can be granted.
20   ECF No. 10. Plaintiff has failed to file an amended complaint by the January 10, 2021
21   deadline or otherwise appear in this matter. Accordingly, the Court dismisses Plaintiff’s
22   suit WITH PREJUDICE. This Order concludes the litigation in this matter. The Clerk
23   of Court will close the file.
24         IT IS SO ORDERED.
25   Dated: April 28, 2021
26
27
28

                                                    1
                                                                              20-CV-426 JLS (AGS)
